[Cite as Day v. Rochling-Glastic Composites, L.P., 2020-Ohio-1027.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

DE’CARLA D. DAY,                                       :

                Plaintiff-Appellee,                    :
                                                                      No. 108532
                v.                                     :

ROCHLING-GLASTIC                                       :
COMPOSITES, L.P., ET AL.
                                                       :
                Defendant-Appellant.


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: March 19, 2020


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-874086


                                            Appearances:

                Nurenberg, Paris, Heller & McCarthy, Co., L.P.A., and
                Benjamin P. Wiborg, Jeffrey Michael Heller, and Brenda
                M. Johnson, for appellee.

                Lopresti, Marcovy & Marotta, L.L.P., and Salvatore J.
                Lopresti and Timothy A. Marcovy, for appellant.


EILEEN T. GALLAGHER, A.J.:

                   Defendant-appellant, Rochling-Glastic Composites, L.P. (“Glastic”),

appeals from judgments denying a motion for directed verdict and a motion for

judgment notwithstanding the verdict (“JNOV”). Glastic claims two errors:
      1. The trial court erred, to the prejudice of the defendant-appellant,
      Rochling-Glastic, when it overruled and denied its motion and renewed
      motion for directed verdict.

      2. The trial court erred to the prejudice of defendant-appellant,
      Rochling-Glastic, when it overruled and denied its motion for
      judgment notwithstanding the verdict.

              We find no merit to the appeal and affirm the trial court’s judgment.

                       I. Facts and Procedural History

              Plaintiff-appellee, De’Carla Day (“Day”), began working for Glastic in

1997, and worked in different positions over the years. In 2006, Day was assigned

to work as a press operator on a full-time basis in the protrusion department. (Trial

tr. 11.) Day’s job required her to keep the presses supplied with three forms of raw

materials: sheets of fiberglass matting, spools of fiberglass fibers known as

“rovings,” and liquid resin. Rovings are spools of fiber material weighing between

42 and 50 pounds, depending on the end product, and resin is a thick liquid that

comes in 55-gallon drums. Day manually replaced these materials numerous times

each day.

              Each press has five to six shelves for rovings. To replace a roving, Day

had to reach over her head and “launch” it onto the shelf. She often scooped resin

from two 55-gallon drums per day at one gallon per scoop. One bucket of resin

generally weighs 12 pounds, but it could weigh more if the bucket is dirty. Day often

scooped resin 110 times per shift, and sometimes more often, if she was running

multiple presses at once.
              Day started to experience shoulder pain sometime before May 30,

2014, and treated it with over-the-counter medications. However, on May 30, 2014,

Day experienced a sharp pain in her shoulder while she was scooping resin during

the early part of her shift. The pain was severe and prompted her go to the Euclid

Hospital emergency room. After being treated at Euclid Hospital, Day followed up

with Dr. Catherine Watkins-Campbell (“Dr. Watkins-Campbell”), a medical doctor

board certified in occupational medicine and family medicine.

              Day filed a claim for her shoulder injury with the Bureau of Workers’

Compensation, and the claim was approved for a right shoulder sprain/strain. She

later filed an application to have the claim expanded to include subacromial

impingement of the right shoulder, a partial thickness tear of the suprasinatus

tendon of the right shoulder, and a superior labral anterior posterior lesion with

paralabral cyst of the right shoulder. She claimed these conditions were a direct and

proximate result of the performance of her work-related duties at Glastic. The

Industrial Commission of Ohio denied the additional claims, and Day appealed to

the Cuyahoga County Court of Common Pleas.

              Day’s appeal went to trial in January 2018. Day testified about the

nature of her work, and her treating physician, Dr. Watkins-Campbell, offered

expert testimony regarding the proximate cause of Day’s shoulder conditions. After

Day rested her case, Glastic made an oral motion for directed verdict pursuant to

Civ.R. 50, which was denied. Glastic renewed its Civ.R. 50 motion for directed

verdict before the case went to the jury, and it was again denied. After due
deliberation, the jury found that Day was entitled to participate in the workers’

compensation fund for two of the three claimed conditions (1) the partial thickness

tear of the supraspinatus tendon in her right shoulder, and (2) the superior labral

anterior posterior lesion with paralabral cyst of her right shoulder.

              The jury also responded to interrogatories aimed at determining

whether Day’s conditions were proximately caused by an acute work-related

incident, by repetitive motions Day performed at work over a period of time, or

whether they were the result of a natural degenerative process unrelated to Day’s

employment. In response to the interrogatories, the jury found, among other things,

that Day’s partial thickness tear of the supraspinatus tendon of the right shoulder

and her superior labral anterior posterior lesion with paralabral cyst of the right

shoulder were “directly and proximately caused by a repetitive motion injury over a

definite time span at her employment with Rochling-Glastic Composites, L.P.” and

“[were] not primarily caused by natural deterioration of that part of her body.” (Jury

interrogatories Nos. 4 and 6.)

              Glastic filed a timely motion for JNOV pursuant to Civ.R. 50(B),

which was denied. Glastic now appeals the denial of its motions for directed verdict

and for JNOV.

                                 II. Law and Analysis

              In the first assignment of error, Glastic argues the trial court erred in

denying its motions for directed verdict. In the second assignment of error, Glastic

argues the trial court erred in denying its motion for JNOV. We discuss these
assigned errors together because they involve the same standard for reviewing the

evidence.

                             A. Standard of Review

              A motion for directed verdict under Civ.R. 50 tests the sufficiency of

the evidence, not the weight of the evidence or the credibility of witnesses. Wagner

v. Roche Laboratories, 77 Ohio St. 3d 116, 119, 671 N.E.2d 252 (1996). Under Civ.R.

50(A)(4), a court may properly grant a motion for directed verdict when, after

construing the evidence most strongly in favor of the party against whom the motion

is directed, it finds that reasonable minds could come to but one conclusion on a

determinative issue, and the conclusion is adverse to the nonmoving party.

              In evaluating the denial of a Civ.R. 50(B) motion for JNOV, a

reviewing court applies the same test as that applied in reviewing a motion for a

directed verdict. Kanjuka v. MetroHealth Med. Ctr., 151 Ohio App. 3d 183, 2002-

Ohio-6803, 783 N.E.2d 920, ¶ 14 (8th Dist.), citing Grau v. Kleinschmidt, 31 Ohio

St.3d 84, 90, 509 N.E.2d 399 (1987). In reviewing a judgment on a motion JNOV,

      [t]he evidence adduced at trial and the facts established by admissions
      in the pleadings and in the record must be construed most strongly in
      favor of the party against whom the motion is made, and, where there
      is substantial evidence to support his side of the case, upon which
      reasonable minds may reach different conclusions, the motion must be
      denied.

Posin v. ABC Motor Court Hotel, 45 Ohio St. 2d 271, 275, 344 N.E.2d 334 (1976). As

with motions for directed verdict, the trial court does not consider either the weight
of the evidence or the credibility of the witnesses when ruling on a motion for JNOV.

Id.

              Because both motions for directed verdict and JNOV test the legal

sufficiency of the evidence, we review them de novo, with no deference to the court’s

decision. Oster v. Lorain, 28 Ohio St. 3d 345, 347, 504 N.E.2d 19 (1986) (JNOV);

Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St. 3d 512, 2002-

Ohio-2842, 769 N.E.2d 835, ¶ 4 (directed verdict).

                  B. Evidence of Repetitive Motion Injury

              Workers’ compensation statutes must be liberally construed in favor

of the employee. R.C. 4123.95. R.C. 4123.01(C) defines “injury” for purposes of

workers’ compensation as “any injury, whether caused by external accidental means

or accidental in character and result, received in the course of, and arising out of,

the injured employee’s employment.” R.C. 4123.01(C)(2) further provides that the

term “injury” for purposes of workers’ compensation does not include “[i]njury or

disability caused primarily by the natural deterioration of tissue, an organ, or part

of the body[.]” Nevertheless, the Ohio Supreme Court has held that “an injury which

develops over time as the result of the performance of the injured worker’s job-

related duties is compensable under R.C. 4123.01(C).” Village v. Gen. Motors Corp.,

15 Ohio St. 3d 129, 472 N.E.2d 1079 (1984). Thus, the trier of fact must “distinguish

between a gradual work-related condition and one that is the consequence of natural

aging.” Id. at 135 (Holmes, J., concurring.).
               To prevail on a workers’ compensation claim, the plaintiff must prove,

by a preponderance of the evidence, that his or her injury occurred “in the course of,

and arising out of, the injured employee’s employment.” R.C. 4123.01(C). In cases

involving alleged repetitive motion injuries, the plaintiff must produce expert

testimony establishing that his or her injury was directly and proximately caused by

repetitive motions performed during the course of the plaintiff’s work-related

duties. Walker v. Ford Motor Co., 8th Dist. Cuyahoga No. 100759, 2014-Ohio-

4208, ¶ 21 (Expert medical testimony is necessary to establish the proximate cause

of work-related injury.). The plaintiff must also present evidence demonstrating a

causal connection between the injury and work-related duties taking place over a

discernible period of time. Miller v. Emery Oil Co., 80 Ohio App. 3d 693, 696, 610
N.E.2d 574 (12th Dist.1992); Williams v. LTV Steel Co., 8th Dist. Cuyahoga

No. 54947, 1989 Ohio App. LEXIS 285 * 8-9 (Jan. 26, 1989).

               Glastic contends Day failed to present medical testimony establishing

that her shoulder conditions were directly and proximately caused by repetitive

motions she performed at work. However, Dr. Watkins-Campbell testified to the

repetitive nature of Day’s work duties, stating, in relevant part:

      And she explained to me that she had to repeatedly use a ten-pound
      bucket, that she dipped into different resins over and over again into
      what process she was involved in. She also had to lift, occasionally and
      periodically, as much as 42 pounds, I think more in a direct lift.

(Watkins-Campbell trial depo tr. 12-13.) With respect to causation, Dr. Watkins-

Campbell stated:
      It’s my opinion, based on my understanding of pathology, anatomy and
      causality and treatment of shoulders over 30 years, that in this case her
      work activities caused the twofold issue here. One was a chronic
      cumulative trauma pathology from repetition. And on the day of the
      injury, a more definitive acute event that was the straw that broke the
      camel’s back.

(Watkins-Campbell trial depo tr. 21-22.) Indeed, Dr. Watkins-Campbell excluded

the possibility that anything other than Day’s performance of repetitive work

activities caused her injury. When asked whether Dr. Watkins-Campbell found any

evidence in speaking with Day or in reviewing her medical records to suggest that

some activity other than her work-related duties caused her shoulder injuries, she

replied: “No. Not to my knowledge.” (Watkins-Campbell trial depo tr. 22.) In other

words, Dr. Watkins-Campbell testified that Day’s injuries were solely caused by

Day’s workplace activities.

              Dr. Watkins-Campbell also rejected the possibility that Day’s injuries

could be attributed to natural deterioration as opposed to her repetitive work

activities. On direct examination, she was asked to describe different causes of joint

inflammation and arthritis and whether Day’s injuries could be attributed to those

causes. She testified:

      A: Arthritis is the inflammation of the joint. What is the cause of the
      inflammation of that joint? People with rheumatoid arthritis make
      antibodies that attack their joints. People with Lupus do the same thing
      and whole other connective tissue disorder. Then there’s something we
      call osteoarthritis, often used sometimes with degenerative, in that
      physical use of a joint over time will cause wear and tear in the joint
      and inflammation of that joint.

      * * *
      Q: And just to be clear, so in De’Carla’s situation, her employment, in
      the repetitive movents [sic] is what would cause her arthritis?

      * * *

      A: Yes.

(Watkins-Campbell trial depo tr. 24-25.)       It is undisputed that Dr. Watkins-

Campbell was qualified to testify as a medical expert in this case. Therefore, there

was competent, credible evidence proving that Day’s shoulder conditions were

proximately caused by the repetitive movements she made during the course of

employment at Glastic.

                Furthermore, there was expert testimony showing that Day’s work-

related injuries developed within a discernible period of time. What constitutes a

“discernible period of time” has not been defined by statute or case law as referring

to any specific period to time. In Village, 15 Ohio St. 3d 129, 472 N.E.2d 1079 (1984),

Justice Holmes noted in his concurring opinion that “[t]he accrual of the disability

must relate to a discernible time which is reasonably definite and not remote.” Id.

at 135 (Holmes, J., concurring.) In Miller, 80 Ohio App. 3d 693, 610 N.E.2d 574

(12th Dist.1992), the court concluded that the plaintiff failed to prove that her

claimed injury was caused or aggravated over an ascertainable period of time

because there was no evidence demonstrating that the injury “was either caused or

aggravated over the course of one day, her ten years as secretary, or her eighteen

total years of employment at Emery Oil.” Id. at 696. Although the work-related

injury at issue in Village developed during a five-day period, the cases do not require
the plaintiff to prove that the progressive work-related injury occurred within a

specific number of days or weeks; the cases require the plaintiff to prove that the

injury occurred recently during a relatively narrow time frame.

              Dr. Watkins-Campbell testified that Day did not have chronic right

shoulder problems over an extended period of time and that her conditions

developed “progressively” over a period of weeks or months.          (Dr. Watkins-

Campbell trial depo tr. 37-39.) Dr. Watkins-Campbell testified, in relevant part:

      Q: * * * At one point you are saying that she had been having a problem
      and getting progressively worse. And then she denies chronic right-
      shoulder pain.

      Isn’t chronic pain, pain that exists over a period of time? Acute is
      sudden onset and chronic is over a period of time?

      A: When I ask that question, I’m looking to see whether she’s had
      previous other injuries of significance. Whether she’s been treated for
      similar symptoms off-and-on in the past. And I go through that on a
      regular basis when I’m trying to determine what the cause of problem
      is.

      So I can say that I asked her enough questions that in a period of time,
      maybe weeks, months prior to the date of injury, she was having
      progressive symptoms. And on the date of injury, they became
      intolerable enough that she went to the emergency room.

(Dr. Watkins-Campbell trial depo tr. 37-39.) Although there was no evidence as to

a specific number of days or weeks during which Day’s shoulder pain developed, the

evidence was clear that her shoulder injuries were a recent development rather than

a long-standing chronic condition of unspecified duration. There was evidence that

Day’s shoulder condition developed during a limited period of time shortly before

May 30, 2014, the day the pain became intolerable. Therefore, there was sufficient
evidence establishing that Day’s shoulder conditions were directly and proximately

caused by repetitive work activities performed within a repetitive and discernible

period of time.

              The first and second assignments of error are overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, ADMINISTRATIVE JUDGE

LARRY A. JONES, SR., J., and
KATHLEEN ANN KEOUGH, J., CONCUR